Case 5:18-cv-00555-XR Document 256-23 Filed 08/21/20 Page 1 of 20




             Ex. U
     Case 5:18-cv-00555-XR Document 256-23 Filed 08/21/20 Page 2 of 20




U.S. Department of Justice




GUIDANCE TO AGENCIES REGARDING
SUBMISSION OF RELEVANT FEDERAL
      RECORDS TO THE NICS




                             March 2013




                                                                         USA00016664
        Case 5:18-cv-00555-XR Document 256-23 Filed 08/21/20 Page 3 of 20




        On January 16, 2013,the President issued a Memorandum aimed at strengthening the
 accuracy and efficiency ofthe federal background check system for firearms purchases. That
 Memorandum directed the Department of Justice("Department")to provide guidance to
 agencies regarding the identification and sharing of relevant federal records for this purpose.
 This document fulfills the President's directive.

         The Brady Handgun Violence Prevention Act of 1993 required the Attorney General to
 establish a system so that federal firearms dealers, prior to transferring a firearm, could
 determine whether a potential buyer is prohibited from receiving the firearm under the federal
 Gun Control Act of 1968 or state law. That system—the National Instant Criminal Background
 Check System ("NICS")—became operational on November 30, 1998. Since that time, the
 NICS has been instrumental in denying the transfer offirearms to criminals and other persons for
 whom possession is against the law.

         The ability ofthe NICS to determine quickly and effectively whether an individual is
 prohibited from possessing or receiving a firearm depends on the completeness and accuracy of
 the information made available to it by federal, state and tribal authorities. The NICS
 Improvement Amendments Act of 2007("NIAA'), 18 U.S.C. § 922 note, was a bipartisan effort
 to strengthen the NICS by increasing the quantity and quality of relevant records accessible to
 the system. Among its requirements, the NIAA mandates that federal departments and agencies
("agencies") provide relevant information to the Attorney General for the NICS on no less than a
 quarterly basis. Importantly, the statute specifies that federal agencies must provide this
 information "notwithstanding any other law," and, as a result, information can be shared by your
 agency despite the otherwise applicable limitations ofthe Privacy Act, Health Insurance
 Portability and Accountability Act and other laws. For any information so provided, the NIAA
 also requires federal agencies to update, correct, modify or remove records once they become
 aware that the information is no longer prohibiting under the Gun Control Act.

         While a great deal of progress has been made, the goals envisioned by the NIAA have yet
 to be fully realized. Recognizing that we can all do more to prevent gun violence, the President
 issued a Memorandum directing the heads of all executive departments and agencies to prioritize
 the submission on a regular and ongoing basis of relevant federal records to the NICS. In that
 same Memorandum,the President directed the Department to issue this Guidance and further
 directed agencies to submit a report and implementation plan concerning relevant records in their
 possession and to submit annual reports on their progress thereafter.

        Section I of this Guidance addresses which records are "relevant" for purposes ofthis
Presidential Memorandum,including a discussion of each ofthe ten categories of persons who
are prohibited from possessing or receiving a firearm by federal law. Section II clarifies when an
agency "possesses" records that, consistent with this Presidential Memorandum, must be
submitted to the NICS. Section III explains where and how, as a technical matter, an agency
should submit relevant information or records in its possession and explains the requirement to
update, correct, modify and/or remove records from the NICS. Section IV discusses the contents
ofthe(1)Report and Implementation Plan that agencies must submit, and (2)the annual report
that agencies possessing relevant records must submit. Please note that nothing in this Guidance
is intended to reduce the number or type of records that your agency currently submits to the

                                                 1




                                                                                                   USA00016665
       Case 5:18-cv-00555-XR Document 256-23 Filed 08/21/20 Page 4 of 20




NICS or to discourage you from the continued submission of such records. To the extent that
your agency currently submits information to the NICS that would not otherwise be required
pursuant to this Guidance, please continue to do so.

        As provided in the Presidential Memorandum,the Department has consulted with
numerous agencies in drafting this Guidance, which reflects valuable agency input. The
Department recognizes that this Guidance will impose some burdens on federal agencies, and we
acknowledge and appreciate in advance the efforts that these agencies will be undertaking.
These efforts are critical to maximizing the amount of relevant records submitted to the NICS
and preventing gun violence.

I.     Identification of Relevant Records

       Information is relevant for the NICS if it can identify an individual as being someone
who is prohibited from shipping, transporting, possessing or receiving firearms under federal
firearms law. There are 10 categories of such persons:

      (1)      Felons;

      (2)      Fugitives from justice;

      (3)      Persons unlawfully using or addicted to any controlled substance;

      (4)      Persons adjudicated "mentally defective" or committed to a mental institution;

      (5)      Illegal/unlawful aliens, and aliens admitted on a non-immigrant visa;

      (6)      Persons dishonorably discharged from the military;

      (7
       )       Citizen renunciates;

      (8)      Persons subject to a domestic violence restraining order;

      (9)      Persons convicted of a misdemeanor crime of domestic violence;

      (10) Persons under indictment.

      This section provides information about each ofthese ten categories, based on statutory
and regulatory text and court decisions interpreting them,' so that your agency can assess what
records may be relevant.




'       Information in this section is based on the Gun Control Act of 1968, Title 18, United
States Code (U.S.C.), Sections 921 and 922; Title 27, Code of Federal Regulations (C.F.R.),
subpart 478.11; and court decisions interpreting those provisions.
                                                2




                                                                                                  USA00016666
       Case 5:18-cv-00555-XR Document 256-23 Filed 08/21/20 Page 5 of 20




       A.      Felons

       Pursuant to 18 U.S.C. § 922(g)(1), any person "who has been convicted in any court of a
crime punishable by imprisonment for a term exceeding one year" is prohibited from shipping,
transporting, possessing or receiving firearms under federal firearms laws.

       Please note the following three important things about this prohibitor:

      • First, this category applies to any person who has been convicted—including by
        general court-martial—ofany offense that is punishable by imprisonment for a term
        exceeding one year, whether or not such term ofimprisonment was imposed.

      • Second, the term "offense punishable by imprisonment for a term exceeding one
        year" does not include(a)any federal or state offenses pertaining to antitrust
        violations, unfair trade practices, restraints oftrade or other similar offenses relating
        to the regulation of business practices, or(b)any state offense classified by the laws
        ofthe state as a misdemeanor and punishable by a term of imprisonment oftwo years
        or less.

      • Third, what constitutes a conviction of such a crime shall be determined in
        accordance with the law ofthe jurisdiction in which the proceedings were held. Any
        conviction that has been expunged, or set aside, or for which a person has been
        pardoned or has had civil rights restored, shall not be considered a conviction, unless
        such pardon, expungement or restoration of civil rights expressly provides that the
        person may not ship, transport, possess or receive firearms.

       Relevant Records. Records that are relevant to this prohibitor include judgment and
commitment orders from the courts. As discussed below,the Department is undertaking the
administrative burden of making convictions it secures accessible to the NICS. If your agency
secures convictions without collaborating with a U.S. Attorney's Office or another component of
the Department, however, please make these records available to the NICS.

       B.      Fugitives from Justice

       Pursuant to 18 U.S.C. § 922(g)(2), any person "who is a fugitive from justice" is
prohibited from shipping, transporting, possessing or receiving firearms under federal firearms
laws. This prohibitor covers the following categories ofindividuals:

      (1)Any person who has fled from any state to avoid prosecution for a felony or a
         misdemeanor;

      (2)Any person who leaves the state to avoid giving testimony in any criminal
         proceeding;

      (3)Any person who knows that misdemeanor or felony charges are pending against such
         person and who leaves the state of prosecution.

                                                3




                                                                                                  USA00016667
       Case 5:18-cv-00555-XR Document 256-23 Filed 08/21/20 Page 6 of 20




        Note that a person is not a fugitive from justice merely because he or she has an
outstanding civil traffic citation; a criminal warrant must have issued.

        Relevant Records. Records that are relevant to this prohibitor include misdemeanor and
felony warrants and charging documents. As discussed below, the Department is undertaking
the administrative burden of making felony warrants, informations and indictments that it
secures accessible to the NICS. If your agency obtains felony warrants, informations and/or
indictments without collaborating with a U.S. Attorney's Office or another component ofthe
Department, however, please submit these records. Please note that with respect to warrants, the
Department is only undertaking this administrative burden with respect to felony warrants, not
misdemeanor warrants. Accordingly, if your agency secures misdemeanor warrants, you should
ensure those warrants are available to the NICS.

       C.      Persons Unlawfully Using or Addicted to Any Controlled Substance

       Pursuant to 18 U.S.C. § 922(g)(3), any person "who is an unlawful user of or addicted to
any controlled substance(as defined in section 102 of the Controlled Substances Act(21 U.S.C.
802))" is prohibited from shipping, transporting, possessing or receiving firearms under federal
firearms laws. ATF has clarified through regulations that this prohibitor covers the following
categories ofindividuals:

      (1)Any person who uses a controlled substance and has lost the power of self-control
         with reference to the use ofthe controlled substance;

      (2)Any person who is a current user of a controlled substance in a manner other than as
         prescribed by a licensed physician.

        Please note the following four important things about this prohibitor:

       • First, unlawful use is not limited to the use of drugs on a particular day, or within a
         matter of days or weeks before receiving a firearm. Instead, the unlawful use only
         needs to have occurred recently enough to indicate that the individual is actively
         engaged in such conduct. A person may be an unlawful current user of a controlled
         substance even though the substance is not being used at the precise time the person
         seeks to acquire a firearm.

       • Second, an inference of current use may be drawn from evidence of recent use or
         possession of a controlled substance, or a pattern of use or possession that reasonably
         covers the present time. For example,

               o A conviction for use or possession of a controlled substance within the past
                 year; or
               o Multiple arrests for use or possession of a controlled substance within the past
                 five years if the most recent arrest occurred within the past year.


                                                4




                                                                                                USA00016668
       Case 5:18-cv-00555-XR Document 256-23 Filed 08/21/20 Page 7 of 20




       • Third, for a current or former member ofthe Armed Forces, an inference of current
         use may be drawn from recent disciplinary or other administrative action based on
         confirmed drug use (e.g., court-martial conviction, nonjudicial punishment or an
         administrative discharge based on drug use or drug rehabilitation failure).

       • Fourth,the term "controlled substance" includes but is not limited to marijuana,
         depressants, stimulants and narcotic drugs. It does not include distilled spirits, wine,
         malt beverages or tobacco (as those terms are defined or used in Subtitle E ofthe
         Internal Revenue Code of 1986, as amended). See 21 U.S.C. § 802; 21 C.F.R. Part
         1308. Marijuana is listed in the Controlled Substances Act as a Schedule I controlled
         substance. 21 U.S.C. § 812(c)(10). There are no exceptions in federal law for
         marijuana used for purported medicinal purposes. Accordingly, as a matter offederal
         law, anyone who uses marijuana, regardless of whether their state has passed
         legislation purporting to authorize marijuana use and regardless of whether they
         possess a state-issued marijuana card, is considered an "unlawful drug user" under 18
         U.S.C. § 922(g)(3).

        Relevant Records. Records that are relevant to this prohibitor include drug-related
convictions, drug-related arrests and disciplinary or other administrative actions in the Armed
Forces based on confirmed drug use. Therapeutic or medical records that are created in the
course oftreatment in hospitals, medical facilities or analogous contexts that demonstrate drug
use or addiction should not be submitted to the NICS. Likewise, at this time, we are not
requesting records of drug testing results. However, records of non-therapeutic admissions of
drug use should be made available to the NICS to the extent your agency determines that doing
so is appropriate. If your agency currently submits records beyond what is required by this
Guidance, we ask that you continue doing so without modification.

       As discussed below,the Department is undertaking the administrative burden of making
drug-related federal convictions that it secures accessible to the NICS. If your agency obtains
drug-related federal convictions without collaborating with a U.S. Attorney's Office or another
component ofthe Department, however, please submit these records. Please note, however,that
the Department is not undertaking the administrative burden with respect to drug-related arrests.
These arrests may be created by your agency's law enforcement components and should be made
available to the NICS.

       D.     Persons Adiudicated "Mentally Defective" or Committed to a Mental
              Institution

       Pursuant to 18 U.S.C. § 922(g)(4), any person "who has been adjudicated as a mental
defective or who has been committed to a mental institution" is prohibited from shipping,
transporting, possessing or receiving firearms under federal firearms laws. ATF has clarified
through regulations that this prohibitor covers the following circumstances and categories of
individuals:




                                                5




                                                                                                USA00016669
Case 5:18-cv-00555-XR Document 256-23 Filed 08/21/20 Page 8 of 20




(1) A determination by a court, board, commission or other lawful authority that a
    person, as a result of marked subnormal intelligence, or mental illness, incompetency,
    condition or disease:

        o Is a danger to himself, herself or others; or
        o Lacks the mental capacity to contract or manage his or her own affairs.

    This includes(1)a person found to be insane by a court in a criminal case, and (2)a
    person found incompetent to stand trial or found not guilty by reason of lack of
    mental responsibility pursuant to articles 50a and 76b ofthe Uniform Code of
    Military Justice, 10 U.S.C. §§ 850a, 876b.

(2) A formal commitment of a person to a mental institution by a court, board,
    commission or other lawful authority. This includes commitment to a mental
   institution involuntarily, commitment for mental defectiveness or mental illness or
    commitment for other reasons, such as for drug use. It does not include a person in a
    mental institution for observation or a voluntary admission to a mental institution.

Please note the following four important things about this prohibitor:

• First,"mental institution" includes mental health facilities, mental hospitals,
  sanitariums, psychiatric facilities and other facilities that provide diagnoses by
  licensed professionals of mental retardation or mental illness, including a psychiatric
  ward in a general hospital.

• Second,"mental defective" does not include a person who has been granted relief
  from the disability through a qualifying federal or state relieffrom disability program
  as authorized by the NIAA.

• Third,"mental defective" also does not include a person whose adjudication or
  commitment was imposed by afederal department or agency, and:

        o The adjudication or commitment has been set aside or expunged, or the person
          has otherwise been fully released or discharged from all mandatory treatment,
          supervision or monitoring;
        o The person has been found by a court, board, commission or other lawful
          authority to no longer suffer from the mental health condition that was the
          basis of the adjudication or commitment, or has otherwise been found to be
          rehabilitated through any procedure available under law; or
        o The adjudication or commitment is based solely on a medical finding of
          disability, without an opportunity for a hearing by a court, board, commission
          or other lawful authority, and the person has not been adjudicated as a mental
          defective consistent with 18 U.S.C. § 922(g)(4), except that nothing in this
          section or any other provision oflaw shall prevent a federal department or
          agency from providing to the Attorney General any record demonstrating that

                                         6




                                                                                        USA00016670
       Case 5:18-cv-00555-XR Document 256-23 Filed 08/21/20 Page 9 of 20




                  a person was adjudicated to be not guilty by reason of insanity, or based on
                  lack of mental responsibility, or found incompetent to stand trial, in any
                  criminal case or under the Uniform Code of Military Justice.

      • Fourth, agencies that conduct mental health adjudications must provide both oral and
        written notice to the individual at the commencement ofthe adjudication process.
        Such notice must include:

              o Notification that adjudication ofthe person as a mental defective or
                commitment to a mental institution, when final, will prohibit the individual
                from purchasing, possessing, receiving, shipping or transporting a firearm or
                ammunition under 18 U.S.C. § 922(d)(4) or § 922(g)(4);
              o Information about the penalties imposed for unlawful possession, receipt,
                shipment or transportation of a firearm under 18 U.S.C. § 924(a)(2); and
              o Information about the availability of relieffrom the disabilities imposed by
                federal laws with respect to the acquisition, receipt, transfer, shipment,
                transportation or possession offirearms.

       Relevant Records. Records that are relevant to this prohibitor include judgment and
commitment orders, sentencing orders and court or agency records of adjudications of an
individual's inability to manage his or her own affairs if such adjudication is based on marked
subnormal intelligence or mental illness, incompetency, condition or disease. This last category
includes certain agency designations of representative or alternate payees for program
beneficiaries.

       E.      111c2al/Unlawful Aliens and Aliens Admitted on a Non-Immigrant Visa

        Pursuant to 18 U.S.C. § 922(g)(5), any person "who, being an alien,(A)is illegally or
unlawfully in the United States; or(B)except as provided in subsection (y)(2), has been admitted
to the United States under a nonimmigrant visa (as that term is defined in section 101(a)(26) of
the Immigration and Nationality Act(8 U.S.C. 1101(a)(26))" is prohibited from shipping,
transporting, possessing or receiving firearms under federal firearms laws.

       Please note the following four important things about this prohibitor:

      • First, permanent resident aliens are not prohibited under this section.

      • Second, aliens who are unlawfully in the United States are not invalid immigrant,
        nonimmigrant or parole status. The term includes any alien:

              o Who unlawfully entered the United States without inspection and
                authorization by an immigration officer and who has not been paroled into the
                United States under § 212(d)(5) of the Immigration and Nationality Act
               (INA);


                                                7




                                                                                                 USA00016671
      Case 5:18-cv-00555-XR Document 256-23 Filed 08/21/20 Page 10 of 20




               o Who is a nonimmigrant and whose authorized period of stay has expired or
                 who has violated the terms ofthe nonimmigrant category in which he or she
                 was admitted;
               o Paroled under INA § 212(d)(5) whose authorized period of parole has
                 expired, or whose parole status has been terminated; or
               o Under an order of deportation, exclusion or removal, or under an order to
                 depart the United States voluntarily, whether or not he or she has left the
                 United States.

      • Third, an alien lawfully present in this country without a visa (e.g., from a visa-
        waiver country)is not prohibited from possessing a firearm under this section.

      • Fourth, 18 U.S.C. § 922(y)(2) sets out the following exceptions to the general
        prohibition on firearms possession for aliens who have been admitted to the United
        States under a nonimmigrant visa:

               o An alien who has been admitted to the United States for lawful hunting or
                 sporting purposes.
               o An alien who is in possession of a hunting license or permit lawfully issued in
                 the United States.
               o An official representative of a foreign government who is:
                 (1) Accredited to the United States Government or the Government's mission
                    to an international organization having its headquarters in the United
                    States; or
                 (2) En route to or from another country to which that alien is accredited.
               o An official of a foreign government or a distinguished foreign visitor who has
                 been so designated by the Department of State.
               o A foreign law enforcement officer of a friendly foreign government entering
                 the United States on official law enforcement business.
               o An alien who has received a waiver from the Attorney General.

        Relevant Records. Records that are relevant to this prohibitor include deportation orders,
visa applications (including denials) and immigration papers.

       F.      Persons Dishonorablv Discharged from the Military

       Pursuant to 18 U.S.C. § 922(g)(6), any person "who has been discharged from the Armed
Forces under dishonorable conditions" is prohibited from shipping, transporting, possessing or
receiving firearms under federal firearms laws. ATF has clarified through regulations that this
prohibitor covers:




                                                8




                                                                                               USA00016672
      Case 5:18-cv-00555-XR Document 256-23 Filed 08/21/20 Page 11 of 20




       A person whose separation from the U.S. Armed Forces was characterized as:

      (1) A dishonorable discharge; or

      (2) A dismissal adjudged by a general court-martial.

       Please note the following two important things about this prohibitor:

       • First, this prohibitor does not cover any separation from the Armed Forces resulting
         from any other discharge, such as a bad conduct discharge.

       • Second, this prohibitor does not cover dishonorable discharges or dismissals that have
         been upgraded under the authority of a discharge review board or a board for the
         correction of military records.

       Relevant Records. Records that are relevant to this prohibitor include discharge records,
court-martial records and disciplinary orders.

       G.      Citizen Renunciates

        Pursuant to 18 U.S.C. § 922(g)(7), any person "who, having been a citizen ofthe United
States, has renounced his citizenship" is prohibited from shipping, transporting, possessing or
receiving firearms under federal firearms laws. ATF has clarified through regulations that this
prohibitor covers a person who, having been a U.S. citizen, has renounced U.S. citizenship
either:

       (1) Before a diplomatic or consular officer ofthe United States in a foreign state pursuant
           to 8 U.S.C. § 1481(a)(5); or

      (2) Before an officer designated by the Attorney General when the United States is in a
          state of war pursuant to 8 U.S.C. § 1481(a)(6).

       Note that this prohibitor does not cover any renunciation of citizenship that has been
reversed as a result of administrative or judicial appeal.

       Relevant Records. Records that are relevant to this prohibitor include Form DS-4083),
Certificates of Loss of Nationality.

       H.      Persons Subiect to a Domestic Violence Restraining Order

       18 U.S.C. § 922(g)(8) prohibits the shipping, transporting, possessing or receiving
firearms under federal firearms laws by any person who is subject to a court order that—

            Was issued after a hearing of which such person received actual notice, and at which
            such person had an opportunity to participate;


                                                9




                                                                                                USA00016673
      Case 5:18-cv-00555-XR Document 256-23 Filed 08/21/20 Page 12 of 20




       • Restrains such person from harassing, stalking or threatening an intimate partner of
         such person or child of such intimate partner or person, or engaging in other conduct
         that would place an intimate partner in reasonable fear of bodily injury to the partner
         or child; and

       • Includes a finding that such person represents a credible threat to the physical safety
         of such intimate partner or child, or by its terms expressly prohibits the use, attempted
         use or threatened use of physical force against such intimate partner or child that
         would reasonably be expected to cause bodily injury.

        ATF has clarified through regulation that the term "intimate partner" means(1)the
spouse ofthe person,(2)a former spouse ofthe person,(3)an individual who is a parent of a
child of the person, and (4)an individual who cohabits or has cohabited with the person.

       Relevant Records. Records that are relevant to this prohibitor include protective orders.

       I.      Persons Convicted of a Misdemeanor Crime of Domestic Violence

       Pursuant to 18 U.S.C. § 922(g)(9), any person "who has been convicted in any court of a
misdemeanor crime of domestic violence" is prohibited from shipping, transporting, possessing
or receiving firearms under federal firearms laws. This prohibitor covers any person who has
been convicted of a federal, state, local or tribal offense that meets all ofthe following criteria:

      (1) The offense is a misdemeanor under federal, state, local or tribal law, or, in states that
          do not classify offenses as misdemeanors, is an offense that is punishable by
          imprisonment for a term of one year or less, and includes offenses that are punishable
          only by a fine (this is true whether or not the state statute specifically defines the
          offense as a "misdemeanor" or as a"misdemeanor crime of domestic violence");

      (2) The offense has, as an element, the use or attempted use of physical force (e.g.,
          assault and battery), or the threatened use of a deadly weapon; and

      (3) The offense was committed by a current or former spouse, parent or guardian of the
          victim, by a person with whom the victim shares a child in common,by a person who
          is cohabiting with or has cohabited with the victim as a spouse, parent or guardian
        (e.g., the equivalent of a"common law" marriage even if such relationship is not
          recognized under the law), or by a person similarly situated to a spouse, parent or
          guardian ofthe victim (e.g., two persons who are residing at the same location in an
          intimate relationship with the intent to make that place their home would be similarly
          situated to a spouse).

       Note that a person is not considered to have been convicted of a misdemeanor crime of
domestic violence if the conviction has been expunged or set aside, or is an offense for which the
person has been pardoned or has had civil rights restored (if the law ofthe jurisdiction in which
the proceedings were held provides for the loss of civil rights upon conviction for such an
offense), unless the pardon, expungement or restoration of civil rights expressly provides that the

                                                 10




                                                                                                  USA00016674
       Case 5:18-cv-00555-XR Document 256-23 Filed 08/21/20 Page 13 of 20




person may not ship, transport, possess or receive firearms and the person is not otherwise
prohibited by the law ofthe jurisdiction in which the proceedings were held from receiving or
possessing any firearms.

       Relevant Records. Records that are relevant to this prohibitor include convictions. As
discussed below,the Department is undertaking the administrative burden of making convictions
secured by its components accessible to the NICS. If your agency obtains convictions of
domestic violence crimes without collaborating with a U.S. Attorney's Office or another
component ofthe Department, please make these records available to the NICS.

       J.      Persons Under Indictment

       Pursuant to 18 U.S.C. § 922(n), any person"who is under indictment for a crime
punishable by imprisonment for a term exceeding one year" is prohibited from shipping,
transporting or receiving firearms under federal firearms laws. ATF has clarified through
regulations that this prohibitor covers:

      (1) A person under indictment or information in any court under which a crime
          punishable by imprisonment for a term exceeding one year may be prosecuted; or

      (2) A military service member charged with any offense punishable by imprisonment for
          a term exceeding one year which has been referred to a general court-martial.

       Note that the filing of a criminal complaint pursuant to Federal Rule of Criminal
Procedure 3 is not sufficient for purposes ofthis prohibitor, but in some cases will be sufficient
to demonstrate a prohibition under § 922(g)(2).

       Relevant Records. Records that are relevant to this prohibitor include indictments and
informations. As discussed below, the Department is undertaking the administrative burden of
making indictments and informations it secures accessible to the NICS. If your agency creates
these documents without collaborating with a U.S. Attorney's Office or another component of
the Department, however, please make these records available to the NICS.

II.    Records in an Aizencv's "Possession" and that Must Be Submitted to the NICS

        This section provides guidance about which records are in an agency's "possession"
within the meaning ofthe Presidential Memorandum and therefore must be submitted to the
NICS. It is critical that you independently determine whether and where your agency houses
each type of information relevant to determining if a person is disqualified from possessing or
receiving a firearm. In identifying your agency's relevant records, please consider all
subdivisions that may exist within your agency to ensure that your responses are comprehensive
and representative of your entire agency.

       We understand and expect that making relevant information available may impose
burdens on agencies, including requiring changes in operating procedures, information
technology solutions, amendments to governing documents or other alterations. However, some

                                                 11




                                                                                                 USA00016675
      Case 5:18-cv-00555-XR Document 256-23 Filed 08/21/20 Page 14 of 20




additional burden does not by itself provide reason for an agency not to submit otherwise
relevant information to the NICS. In the discussion that follows, we set forth some general
principles to help agencies prioritize the submission ofthis information.

       A.      Distinction Between "Create" and "Possess"

        The purposes ofthe NICS are not served by the submission of duplicative and potentially
unreliable information. Because agencies cannot necessarily vouch for the reliability of records
created elsewhere and because those records should be submitted to the NICS by their original
creator, your agency should focus its efforts on ensuring the accessibility of records and
information relevant to firearms background checks that the agency creates. By contrast, your
agency generally need not focus on information that the agency merely possesses but that was
created independently by another entity. If, however, your agency possesses relevant and
reliable records created by a state or subdivision thereof, please make those records available to
the NICS.

        By "create" in this context, we mean information in your agency's possession that is
generated by your agency, or by a third party at your agency's request or direction, in accordance
with agency practices and procedures, such that you can vouch for its reliability. For example,
the Department of Homeland Security creates records of deportation orders, which are relevant
to the unlawful alien prohibitor. The Department of Justice creates indictments, even though the
actual indictment is returned by a grand jury as an arm of a federal court. Conversely, the
Department ofLabor does not create records of dishonorable discharges. By possess, in
contrast, we mean information that is contained in agency records or files but that was obtained
in due course from sources or processes independent ofthe agency, and the reliability of which
the agency has not corroborated.

       Pursuant to the President's directive, as clarified by this Guidance, agencies have a
general obligation to submit all relevant records that they "create" to the NICS. Note that the
Department is requesting only records that your agency presently has(or, though the normal
course, expects to have in the future); agencies need not create records specifically for the
purpose of submitting them to the NICS.

       To streamline the process and assist partner agencies, the Department is undertaking the
administrative burden of making federal convictions, felony warrants, indictments and
informations accessible to the NICS in the first instance, although to the extent that your agency
currently makes such records available to the NICS, we ask that you continue to do so without
modification. The Department can only submit records of which it is aware, however, and if
your agency creates indictments or informations and/or convictions without the involvement of a
United States Attorney's Office or a Department litigating division (e.g., Criminal, Civil, Tax,
Environment, Antitrust and Civil Rights), the Department is likely unaware of such records and
cannot make them available to the NICS. Similarly, if your agency creates relevant warrants
without the involvement of a United States Attorney's Office, a Department litigating division,
or a Department law enforcement component(e.g., ATF,DEA,FBI and USMS),the Department
is also likely unaware of such records and will not be able to make them accessible to the NICS.
We therefore ask that you make these records available to the NICS.

                                                12




                                                                                                  USA00016676
       Case 5:18-cv-00555-XR Document 256-23 Filed 08/21/20 Page 15 of 20




       B.      Special Circumstances that Mav Justifv Exceptions to Agencies' General
               Obligation to Submit All Relevant Records that they Create

        The accuracy and efficacy of the background check system depends upon the greatest
possible agency effort to submit all relevant records. The Department's consultation with
affected agencies, however, made clear that there may be some limited circumstances in which
narrow exceptions to the usual submission requirements might be warranted, particularly with
respect to certain historical records. The following list is illustrative ofthe kinds offactors that
may, in unusual cases,justify such an exception.

       • Where submission ofthe record would substantially undermine another program or
         policy interest. For example, an agency may believe that submission of certain
         records, such as medical records created in a clinical setting, would present a serious
         deterrent to people seeking treatment, benefits or other services that the agency
         provides. In such cases, the agency must be able to show that the policy interests the
         agency seeks to protect substantially outweigh the countervailing interest in
         submission of all relevant records to the NICS.

       • Where submission would be inconsistent with confidentiality or limited use
         assurances made when the record was obtained. For example, if an agency made a
         promise of confidentiality to secure a research subject's participation in a study, an
         exception to the general rule of submission might be justified. (In such cases, the
         agency should consider whether it makes sense to modify such confidentiality
         assurances on a prospective basis.)

       • Where previous record-keeping practices prevent the agency todayfrom determining
         which records are relevant. For example,if an agency makes relevant alternate or
         representative payee designations, but prior record-keeping practices make it
         impossible to determine whether those decisions were made on the basis of mental as
         opposed to physical disability, an exception may be justified. (In such cases, the
         agency should modify those record-keeping practices on a prospective basis in order
         to permit such a determination.)

       • Where the logistical hurdles associated with producing the records would be
         prohibitive. For example, if an agency maintains paper records that, though
         potentially relevant, are many decades old, are unscannable and thus would need to
         be reviewed by hand, and are stored in boxes across multiple locations, the logistical
         burdens associated with submission ofthose records might be deemed
         insurmountable and justify an exception.

       Please note that considerations like these will not always or even frequently justify an
exception; the burden remains on the agency to establish that unusual circumstances justify a
departure from the baseline obligation to submit all relevant records. Nor is the list exclusive;
your agency may have a particular basis to argue for an exception that is not noted here.


                                                 13




                                                                                                    USA00016677
       Case 5:18-cv-00555-XR Document 256-23 Filed 08/21/20 Page 16 of 20




       If you believe your agency has a strong argument that some category of records should be
exempt from submission on the basis of one or more of these factors, you should explain in detail
in your Report and Implementation Plan (see infra Section IV.A)why a narrow exemption for
those records is justified.

III.   Procedure for Submitting Relevant Records to the NICS and Ongoing Requirement
       to Update, Correct, Modifv and/or Remove Records

       Please review this section carefully if, based on the foregoing discussion, you determine
that your agency does create relevant records within the meaning ofthis Guidance.

       A.      Databases to Which Relevant Records Should Be Submitted

       In conducting the background check, the NICS compares the potential transferee's
personal identifying information with information contained in three databases: the National
Crime Information Center(NCIC),the Interstate Identification Index (III) and the NICS Index.
The NCIC includes files of protection orders and sub-files on persons for whom arrest warrants
have been issued by federal, state and local jurisdictions across the country. The III provides
access to the criminal history record information of over 70 million people. The NICS Index, in
turn, contains information that may not be in the NCIC or III but is relevant to firearm
background checks.

       If records are relevant to the NCIC or III, you should submit them to those databases,
rather than the NICS Index,for two reasons. First, records submitted to the NCIC and III are
available to federal, state and local authorities for a wide variety oflaw enforcement purposes.
Accordingly, populating the NCIC and III has benefits not only for the firearms background
check, but also for law enforcement more broadly. In contrast, the NICS Index can only be used
during the course of a NICS background check.

       Second, a "hit" in the NICS Index triggers an automatic denial of the firearm transfer.
Therefore, contributors must"pre-validate" information before submitting it to the NICS Index;
that is, they must confirm that a record is independently adequate to show that an individual is
prohibited from shipping, transporting, possessing or receiving firearms before submitting it to
the database. In order to pre-validate information, contributors must carefully examine the
contours of a particular prohibitor and compare the information in the record against those
contours. By way of example, drug-related arrests should not necessarily be submitted to the
NICS Index. Although they can be relevant to determining whether someone is an unlawful user
of a controlled substance, they do not independently establish that fact; such arrests only trigger
the prohibitor if there are multiple arrests for use or possession within the past five years, with
the most recent arrest occurring within the past year.

       If an agency submits information to the NCIC or III, in contrast, it need not pre-validate
the record; the NCIC and III have broader law enforcement purposes, and whether a record in
either database in fact is prohibiting is a determination that the NICS will make on a case-by-
case basis when they get a hit in those databases. An agency's efforts to comply with the


                                                14




                                                                                                    USA00016678
      Case 5:18-cv-00555-XR Document 256-23 Filed 08/21/20 Page 17 of 20




Presidential Memorandum will thus be simplified and facilitated by preferring the NCIC and III
during submission.

       To the extent your agency creates relevant records within the meaning of the term
discussed in Part II.A ofthis Guidance, submission to the NCIC or III is available for the
following prohibitors:

       • Section 922(8)(1): Felons. Convictions should be submitted to the III.

       • Section 922(g)(2): Fugitives From Justice. Warrants should be submitted to the
         NCIC.

       • Section 922(g)(3): Persons Unlcmfilly Using or Addicted to any Controlled
         Substance. Convictions and arrests for drug use should be submitted to the III.

       • Section 922(8)(4): Persons Adjudicated "Mentally Defective" or Committed to a
         MentalInstitution. Court orders or arrest records that stem from a criminal action and
         relate to this prohibitor should be submitted to the III. All other relevant records,
         including agency determinations regarding inability to manage affairs, should be
         submitted to the NICS Index.

       • Section 922(g)(8): Persons Subject to a Domestic Violence Restraining Order. All
         such protective orders should be submitted to the NCIC.

       • Section 922(8)(9): Persons Convicted ofa Misdemeanor Crime ofDomestic Violence.
         All such convictions should be submitted to the III.

       • Section 922(n): Persons under Indictment. Informations and indictments should be
         submitted to the III if they are accompanied by fingerprints or have a corresponding
         arrest record already filed in the III. Otherwise, they should be submitted to the NICS
         Index.

       If, for any reason, the NCIC or III will not accept relevant records, please submit those
records to the NICS Index.

       B.      Mechanics of Making Relevant Information Available to NICS in Electronic
               Format

        Regardless of whether agencies submit to the NCIC, III or NICS Index, agencies should
make relevant information available in an electronic format. Technical specifications for
electronic submissions vary by database, with some databases requiring more pieces of
information than others. For example,the NICS Index requires only the submission of a line of
data, rather than the underlying records. Agencies should contact Ms. Tina B. Collins in the
FBI's NICS Section at 304-625-7399 or by e-mail at tina.collins@leo.gov to obtain additional
guidance.



                                                15




                                                                                                   USA00016679
       Case 5:18-cv-00555-XR Document 256-23 Filed 08/21/20 Page 18 of 20




        C.     Onaoine Requirement to Update,Correct, Modifv and/or Remove Records

        The NIAA requires agencies to update, correct, modify or remove records that they
submit to the NICS upon learning that the basis under which the agency submitted the record
"does not apply, or no longer applies." An agency that submits records indicating that an
individual has been adjudicated to be "mentally defective," for example, must remove the
records from databases that are accessible to the NICS if the individual's right to receive
firearms is subsequently restored as a matter of law. Agencies should contact the NICS to obtain
technical specifications and additional information about how to update, correct, modify and/or
remove records from the NICS database.

IV.     Submission of Report and Implementation Plan and Annual Report

       Within 60 days ofthe issuance ofthis Guidance, the Presidential Memorandum directs all
agencies to "submit a report to DOJ advising whether they possess relevant records, as set forth
in the guidance, and setting forth an implementation plan for making information in those
records available to the NICS, consistent with applicable law." Agencies that possess relevant
records consistent with this Guidance are further directed to "submit a report to the President
through the Attorney General" on an annual basis, describing their progress in submitting all
relevant records to the NICS.

        A.     Contents of Report and Implementation Plan and Directions for Submission

       All agencies must submit a Report that advises the Department whether they possess
relevant records. If your agency does not possess any relevant records within the meaning ofthe
Presidential Memorandum and as discussed in this Guidance, you need only advise the
Department ofthat fact in writing. If your agency does possess relevant records, however, your
Report and Implementation Plan must describe the following areas with particularity:

        1. The type and quantity of relevant records in your agency's possession, as well as the
           prohibitor(s)to which each type of records is relevant;

       2. The extent to which your agency has been making each type of records available to
          the NICS,including a description and quantification of any deficiencies;

        3. Any legal or other obstacles your agency anticipates or has experienced with regard
           to making available or increasing the availability of each type of records to the NICS
           and how it intends to overcome or resolve those obstacles;

       4. Any efforts your agency has made or intends to make to increase the number of
          relevant records made available to the NICS; and

        5. A work plan with target dates that sets forth your agency's plan to make available all
           relevant records in its possession to the NICS.



                                                16




                                                                                               USA00016680
      Case 5:18-cv-00555-XR Document 256-23 Filed 08/21/20 Page 19 of 20




       As discussed in Section II.B of this Guidance,if you believe that your agency should
receive any exceptions from the general obligation to submit all relevant records that it creates,
you must set forth your reasoning in this Report and Implementation Plan with particularity. At
a minimum, your discussion must describe:(1)the relevant records at issue, including the
estimated quantity of such records;(2)the prohibitor to which the records are relevant;(3)the
specific challenges, burdens or conflicting interests your agency would encounter in submitting
the records; and (4)any efforts you have undertaken to address or ameliorate those concerns.

     Directions for Submitting the Report and Implementation Plan. To submit your agency's
Report and Implementation Plan, please e-mail the document to nicsccc@leo.gov.

       B.      Contents of Annual Reports and Directions for Submission

        In addition to submitting a Report and Implementation Plan, agencies that possess
relevant records must submit Annual Reports to the President through the Attorney General by
October 1 of each year. The first report must be submitted no later than October 1, 2013. If an
agency certifies in its annual report that it has made available to the NICS all relevant records
that can be shared, and describes its plan to make new records available to the NICS and to
update, modify or remove existing records electronically no less than quarterly, the agency need
not submit further annual reports; instead, it will be required to submit an annual certification to
the Department, attesting that the agency continues to submit relevant records and has corrected,
modified or removed appropriate records.

       As provided by the Presidential Memorandum,each Annual Report must describe:

       1. The relevant records possessed by the agency that can be shared with the NICS
          consistent with applicable law;

       2. The number of those records submitted to databases accessible by the NICS during
          each reporting period;

       3. The efforts made to increase the percentage of relevant records possessed by the
          agency that are submitted to databases accessible by the NICS;

       4. Any obstacles to increasing the percentage of records that are submitted to databases
          accessible by the NICS;

       5. For agencies that make qualifying adjudications related to the mental health of a
          person, the measures put in place to provide notice and programs for relief from
          disabilities as required under the NIAA;

       6. The measures put in place to correct, modify or remove records accessible by the
          NICS when the basis under which the record was made available no longer applies;
          and




                                                 17




                                                                                                  USA00016681
      Case 5:18-cv-00555-XR Document 256-23 Filed 08/21/20 Page 20 of 20




      7. Additional steps that will be taken within 1 year of the report to improve the
         processes by which records are identified, made accessible, and corrected, modified
         or removed.

      Directions for Submitting Annual Report. To submit your agency's Annual Report, e-
mail the document to nicsccc@leo.gov.




                                             18




                                                                                               USA00016682
